Citation Nr: 0939914	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  08-04 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.  

2.  Entitlement to service connection for a lumbar spine 
disorder.  

3.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from August 16, 1971, to 
November 8, 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision entered in June 2007 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Providence, Rhode Island, denying the veteran's 
claims for service connection for right knee and cervical and 
lumbar spine disorders.  

Pursuant to his request, the Veteran was afforded a hearing 
before the Board, sitting at the RO, in May 2009.  A 
transcript of that proceeding is of record.  At such hearing, 
the Veteran moved the Board to keep the record open for a 
period of 60 days so that additional documentary evidence 
could be submitted; such motion was granted by the Board, but 
no additional evidence was received by the Board during the 
allotted time period.  

Notice is taken that the Veteran at his May 2009 hearing 
indicated in effect that he was not seeking service 
connection for a right knee disorder, but was seeking service 
connection for a left knee disorder and he offered testimony 
in support of his entitlement to service connection for a 
left knee disability.  Review of the record demonstrates the 
existence of one or more prior, final denials of the left 
knee claim for service connection and, thus, the veteran's 
claim to reopen, as initiated in May 2009, is hereby referred 
to the RO for initial development and adjudication.  

The issues of the veteran's entitlement to service connection 
for cervical and lumbar spine disorders are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the VA's Appeals Management Center (AMC) in 
Washington, DC.



FINDING OF FACT

At his May 2009 hearing, the Veteran withdrew his substantive 
appeal as to the appellate issue involving his entitlement to 
service connection for a right knee disorder.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal as to the 
issue of entitlement to service connection for a right knee 
disorder by the Veteran-appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Here, the Veteran, by means of his May 2009 
testimony at the Board hearing, which was subsequently 
reduced to writing, indicated that the prior adjudication of 
his entitlement to service connection for a right knee 
disorder was a mistake and that he was actually seeking 
entitlement to service connection for a left knee disorder.  
Such is indicative of the veteran's withdrawal from appellate 
consideration the issue involving his entitlement to service 
connection for a right knee disorder.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration as to that matter, and as the Board does not 
have jurisdiction to review the appeal relating thereto, it 
must be dismissed.




ORDER

That portion of the instant appeal involving the veteran's 
entitlement to service connection for a right knee disorder 
is dismissed.  


REMAND

At his May 2009 hearing, the Veteran testified that relevant 
treatment records compiled at Southcoast Hospital Group from 
1989 to 1994 and from 1998 and beyond were absent from the 
claims folder and he verbally set forth his desire for VA 
assistance in obtaining those records.  Review of the claims 
file discloses an April 2004 report of hospitalization at 
Southcoast Hospital Group, but no other pertinent treatment 
records.  Under the VA's duty to assist obligation, remand of 
this portion of the veteran's appeal is required.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009).  

Accordingly, the case is REMANDED for the following actions:

1.  Undertake those actions necessary to 
comply with the VCAA, as set forth in 38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2009) and 38 C.F.R. § 3.159 (2009), 
including notice to the Veteran of what 
information and evidence are still needed 
to substantiate his claims for service 
connection for cervical and lumbar spine 
disorders.  He must be notified of what 
portion of that evidence VA will secure, 
and what portion he himself must submit.  
The Veteran should also be advised that 
VA will assist him in obtaining service 
treatment records or records of treatment 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and written authorization.
Depending upon the appellant's response, 
any and all assistance due him must then 
be provided by VA.

2.  Obtain all pertinent records of 
treatment, not already contained within 
the claims folder, which were compiled at 
Southcoast Hospital Group, including but 
not limited to those records compiled 
from 1989 to 1994 and from 1998 to the 
present.  Once obtained, such records 
should be added to the evidence already 
on file.  

3.  Lastly, readjudicate the veteran's 
claims for service connection for 
cervical and lumbar spine disorders on 
the basis of all of the evidence of 
record and all governing legal authority.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case, which 
should contain notice of all relevant 
actions taken on the claims for benefits.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The 
purpose of this remand is to obtain evidentiary development.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


